1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                        ***

4

5     NATALIE RUISI,                                          2:20-cv-01544-JCM-VCF

6                           Plaintiff,
                                                              ORDER
7     vs.
                                                              MOTION FOR EXTENTION OF TIME OF THE
8     ARAMARK SPORTS AND                                      DISCOVERY PLAN AND SCHEDULING
      ENTERTAINMENT SERVICES, LLC, et al.,                    ORDER [ECF NO. 74]
9
                            Defendants.
10
            Before the court is Plaintiff’s Motion for Extension of Time. ECF No. 74. Defendant filed a
11
     timely Limited Response. ECF No. 78.
12
            Good cause appearing,
13
            IT IS HEREBY ORDERED that the three remaining scheduling order deadlines are extended as
14
     follows:
15
                    Close of Discovery:            September 14, 2021
16
                    Dispositive Motions:           October 14, 2021
17
                    Joint Pre-Trial Order:         November 15, 2021.
18
            If dispositive motions are filed, the deadline for filing the joint pretrial order will be suspended
19
     until 30 days after the decision on the dispositive motions or further order of the court.
20
            All other discovery deadlines have passed and will not be reopened.
21
            DATED this 10th day of May 2021.
22

23
                                                                   _________________________
24
                                                                   CAM FERENBACH
                                                                   UNITED STATES MAGISTRATE JUDGE
25

                                                          1
